Citation Nr: 1048477	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-42 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic disability of 
the lumbar spine.

2.  Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION


Appellant (the Veteran) had active service from April 1943 to 
November 1945.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran presented testimony at a Board hearing chaired by the 
undersigned Veterans Law Judge, sitting at the RO, in October 
2010.  A transcript of the hearing is associated with the claims 
file. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim seeking service connection for a chronic disability of 
the lumbar spine is addressed in the REMAND portion of the 
decision below and is therein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chest pain was manifest in service; symptoms were present 
continuously thereafter, and a diagnosis of CAD is related to 
service. 


CONCLUSION OF LAW

CAD was incurred during wartime service.  38 U.S.C.A. §1110 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

However, as the Board is granting the claim for service 
connection for CAD, that claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as cardiovascular-renal 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records were reviewed.  The report of 
examination for service separation in November 1945 shows that 
the Veteran was treated for "Pain in chest, 1944, California."  
This was noted to have been incurred in service, and not to have 
existed prior to service.  The Veteran testified that he was 
carried to the infirmary.  He did not understand what was going 
on.  After that, he has experienced recurrent chest pains, but 
did not seek treatment until recently.    

VA outpatient records reveal treatment for chest pains of unknown 
etiology in April 2002.  Private treatment records reveal that 
the Veteran was treated for a history of chest pain and dyspnea 
in 2003.  The Veteran reported that he had been reluctant to 
admit his symptoms.  The Veteran was diagnosed with CAD and 
underwent a cardiac catheterization in June 2003.  

The Veteran was afforded a VA examination in July 2009.  The 
examiner reviewed the service records, and post-service treatment 
records.  He noted that the first evidence of CAD was in 2003.  
The examiner concluded that the Veteran's chest pain in service 
is at least as likely as not related to the current diagnosis of 
CAD.  

The RO requested another opinion from the examiner, finding that 
he did not provide an adequate rationale in the first opinion.  
In August 2009, the same examiner noted that there were no 
complaints of chest pain in the medical record for 56 years after 
the complaints in service.  He stated that, for this reason, "I 
am reversing my previous opinion and believe that it is less 
likely than not that the [V]eteran's current coronary artery 
disease is related to the chest pain he had in 1944."  He 
further noted that it would be unusual for a 20 year old to have 
CAD.

The Board has reviewed the Veteran's written statements and sworn 
testimony, as well as the testimony of his wife, and finds his 
reports of recurring chest pain continuously since service to be 
competent and highly credible.  In revising his opinion, the 
examiner did not discuss why the Veteran's report of chest pain 
was insufficient without documentation of treatment for chest 
pain.  The Board can only conclude that the examiner found the 
reports to lack credibility.  However, he did not explain why he 
reached this conclusion.  

It is the duty of the Board as the factfinder to determine the 
credibility of the testimony and other lay evidence.  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Here, as already stated, 
the Board accepts the Veteran's report of symptomatology 
experienced since service.  The Board therefore finds the initial 
July 2009 opinion to be more consistent with the evidence than 
the revised August 2009 opinion.  It is therefore afforded 
greater probative weight.  As such, the Board concludes that the 
Veteran has CAD that is related to symptomatology reported in 
service and experienced continuously since service.  Accordingly, 
a grant of service connection for CAD is in order.  


ORDER

Service connection for CAD is granted.


REMAND

The Veteran contends that he injured or aggravated his low back 
in a motor vehicle accident in December 1944, near Paris.  He has 
testified, and service treatment records confirm, that his truck 
hit a post near a railroad siding.  The Veteran testified that he 
was driving under blackout conditions at the time.  The Veteran's 
separation qualification record confirms that the Veteran was a 
heavy truck driver, and was qualified to drive at night and 
during blackouts.  While the Veteran's testimony regarding the 
accident is confirmed by the service records, those records refer 
only to a left wrist injury, and do not mention a back injury.  
The Veteran has testified that his back was painful after the 
accident, but that medical personnel only x-rayed and treated his 
wrist, and he was quickly sent back into duty.  He also 
testified, and his wife confirmed, that the Veteran experienced 
and complained of back pain ever since he left the service.  

Unfortunately, the claims file contains no current diagnosis of a 
low back disability.  VA treatment records do confirm a cervical 
fracture, shown by MRI in October 2008, but a May 2004 outpatient 
treatment report reveals that the neck injury had occurred only 
four years prior.  

Nevertheless, the Board finds that Veteran's testimony, and that 
of his wife, concerning a back injury in the line of duty during 
active service, and continuous symptoms experienced since 
service, to be competent and credible, as well as consistent with 
the details of his service.  The Board also finds the Veteran's 
testimony as to current low back symptomatology to be competent 
and credible.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and establishes that the claimant sustained an injury 
or disease in service; indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected disability, 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4) (2010).  

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 
(2006).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

Here, while there is no identified low back disability, there is 
competent evidence demonstrating persistent or recurrent symptoms 
of disability, that the claimant sustained an injury or disease 
in service, and that the claimed symptoms may be associated with 
the established injury, or disease in service.  Therefore, the 
Board concludes that a VA examination is necessary to resolve the 
claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Afford the Veteran a VA examination to 
determine the nature and etiology of any 
current low back disorder.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  

The examiner is to be instructed that the 
Board accepts the Veteran's account of 
experiencing back pain in conjunction with 
the in-service motor vehicle accident, as 
well as his account of experiencing such 
symptomatology continuously since service.  

Based upon the examination results and the 
review of the claims file, the examiner 
should identify the appropriate diagnoses and 
provide an opinion as to whether there is a 
50 percent or better probability that any 
identified low back disorder is related to 
service.  The supporting rationale for all 
opinions expressed must also be provided.

2.  Readjudicate the remanded claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


